Citation Nr: 0610532	
Decision Date: 04/12/06    Archive Date: 04/26/06

DOCKET NO.  06-05 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in 
Wichita, Kansas


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Dean, Counsel




INTRODUCTION

The appellant had active naval service from September 1944 to 
June 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2005 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  

The appellant was born in July 1926, and he is currently 
almost 80 years old.  In March 2006, the Board granted his 
motion to advance this appeal on the Board's docket due to 
his age.  


FINDING OF FACT

Tinnitus was not present in service or for many years 
afterward and is not etiologically related to service.  


CONCLUSION OF LAW

Entitlement to service connection for tinnitus is not 
established.  38 U.S.C.A. § 1110 (West 2005); 38 C.F.R. 
§§ 3.303, 3.04 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126.  Regulations implementing the 
VCAA are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  The liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the present 
appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in his 
possession.  

The record reflects that, by letter dated January 11, 1005, 
VA notified the appellant of the evidence and information 
needed to substantiate the current claim, the information he 
should provide to enable VA to obtain evidence on his behalf, 
the assistance that VA would provide to obtain evidence and 
information on his behalf, and the evidence that the 
appellant should submit if he did not desire VA to obtain the 
evidence on his behalf.  Moreover, in this letter, the 
appellant was specifically told that he should submit any 
pertinent evidence in his possession.  Therefore, to this 
extent, the Board is satisfied that VA has complied with the 
notification requirements of the VCAA and the implementing 
regulations.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

During the pendency of this appeal, on March 3, 2006, the U. 
S. Court of Appeals for Veterans Claims (hereinafter the 
Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In the present appeal, the VCAA notice to the veteran did not 
include the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  Despite the inadequate notice, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.   

Moreover, the appellant has been accorded several VA 
examinations in connection with the current claim, and 
postservice U.S. Naval Reserve and VA medical records have 
also been obtained and reviewed.  The RO was unable to obtain 
certain private medical records dating from 1950 to the 
present and identified by the appellant as supporting his 
claim.  He was informed of this fact in the copy of the 
August 2005 rating action sent to him in that same month, and 
he had previously been told by letter in February 2005 that 
he was responsible for submitting this evidence to VA if the 
RO could not obtain these records.  The appellant has not 
submitted copies of these private medical records in support 
of the present claim.  Neither the appellant nor his 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
present claim, and the Board is also unaware of any such 
outstanding evidence or information.  Therefore, the Board is 
also satisfied that the RO has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.  

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at the 
time" that, or "immediately after," VA receives a complete 
or substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).

In the present case, the relevant issue was initially 
adjudicated by the RO in August 2005 after the VCAA 
notification letter was sent to the appellant in January 
2005.  Subsequently, additional evidentiary development in 
the form of a second VA examination of the appellant was 
accomplished in accordance with the VCAA, and the claim was 
last adjudicated in January 2006 with the issuance of the 
statement of the case at that time.  There is no indication 
or reason to believe that that the ultimate decision of the 
originating agency on the merits of this claim would have 
been different had initial adjudication been preceded by 
complete VCAA development.  In sum, the Board is satisfied 
that VA has properly processed the claim following compliance 
with the notice requirements of the VCAA and the implementing 
regulations.  Any remaining procedural errors would 
constitute harmless error.  Therefore, in the Board's 
opinion, there is no prejudice to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the 
veteran's claim.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then continuity of symptomatology after 
discharge from service is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

The appellant served as a radarman aboard an aircraft carrier 
during World War II.  It is conceded that he was exposed to 
acoustic trauma during this service , and service connection 
for bilateral hearing loss disability has been established on 
this basis.  However, the service medical records reflect no 
complaints, treatments or findings indicative of tinnitus.  

As previously mentioned, the RO was unable to obtain private 
medical records dating from 1950 to the present which the 
appellant had identified as supporting his claims.  The 
appellant was informed of this fact in the copy of the August 
2005 rating action sent to him in that same month, and he had 
previously been told by letter in February 2005 that he was 
responsible for submitting this evidence to VA if the RO 
could not obtain these records.  However, the appellant has 
not submitted copies of these private medical records in 
support of the present claim.  

Medical records dating from the appellant's postservice duty 
in the U.S. Navy Reserve are also of record.  These are 
likewise negative for any indication of tinnitus.  
Specifically, medical history questionnaires completed by the 
appellant in June 1954 and March 1957 are negative for any 
relevant complaints or findings indicative of tinnitus.  

The appellant was accorded an official VA audiometric 
examination in September 2004.  When asked about tinnitus, he 
reportedly told the examiner that he occasionally heard some 
noise in his ears, beginning in the last 15 years, but that 
this was rare.  

Extensive VA outpatient treatment records dating from January 
2004 to July 2005 are also of record.  These medical records 
reflect no complaints or treatments for tinnitus, which is 
not listed in those records in the appellant's medical 
history or among the lists of his ongoing medical problems.  

On a second VA audiological examination in December 2005, the 
appellant stated that he had experienced constant, bilateral 
tinnitus for over 50 years (related to his military service), 
which the examiner noted was inconsistent with the history 
reported by the appellant on the earlier examination in 
September 2004.  In view of the lack of relevant complaints 
or findings in service or for many years afterward, and also 
because of the inconsistent history provided by the 
appellant, the VA examiner in December 2005 concluded that 
his claim seeking service connection for tinnitus was not 
viable.  

In his substantive appeal dated in February 2006, the 
appellant argued (for the first time) that he told the VA 
examiner is September 2004 that he had had tinnitus for 
50 years, not 15 years; he speculated that the VA examiner 
misheard him and wrote down the wrong number.  Aside from the 
speculative nature of this argument, the Board notes that 
there are other significant discrepancies between the 
histories recorded in September 2004 and December 2005 which 
cannot be attributed to a faulty transcription of his 
remarks.  The September 2004 history of only rare and 
occasional episodes of tinnitus going back for only about 
15 years is consistent with the other medical evidence of 
record, including the service medical records, U.S. Naval 
Reserve medical records, and current VA medical records; 
accordingly, the Board finds this account to be more credible 
and probative that the appellant's later, uncorroborated, and 
self-serving history of constant tinnitus for 50 or more 
years since service.  Thus, a preponderance of the evidence 
is unfavorable to the present claim.  Moreover, in the 
absence of competent medical evidence providing a nexus 
between the appellant's current tinnitus (if this represents 
a chronic disability at all) and service, the present appeal 
will be denied.  


ORDER

Service connection for tinnitus is denied.  



____________________________________________
K. Parakkal
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


